Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered October 29, 2001, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. The experienced narcotics detective had probable cause to arrest defendant when, in a drug-prone location, he observed defendant receive what appeared to be a tinfoil packet (see People v Jones, 90 NY2d 835 [1997]; People v McRay, 51 NY2d 594 [1980]). In any event, these observations at least entitled the detective to make a common-law inquiry, and defendant’s patently false responses to the detective’s initial questions clearly raised the level of suspicion to probable cause.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Sullivan, Williams, Lerner and Sweeny, JJ.